Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed April 20, 2021. 

Amendments
           Applicant's amendments, filed April 8, 2020, is acknowledged. Applicant has cancelled Claims 1-38 and 42-44, amended Claim 39, and added new claims, Claims 45-46.
	Claims 39-41 and 45-46 are pending and under consideration. 
	
Priority
This application is a 371 of PCT/GB2016/053343 filed on October 27, 2016. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of UK 1519086.1 filed on October 28, 2015 has been filed with the instant application.

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on March 8, 2021 and April 20, 2021 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Allowable Subject Matter
1. 	The following is a statement of reasons for the indication of allowable subject matter:  
SEQ ID NO:2 is the wildtype nucleotide sequence of CFI. 
SEQ ID NO:8 is Applicant’s codon-optimized version of SEQ ID NO:2. 
SEQ ID NO:8 differs from SEQ ID NO:2 at 432 positions. 

Bancel et al (U.S. 2014/0010861) is considered closest relevant prior art for having disclosed a nucleic acid molecule encoding Complement Factor I and comprising a nucleic acid sequence that is 80% identical to SEQ ID NO:8, to wit, SEQ ID NO:77533. Search results available in SCORE. 
	However, Bancel et al relates to methods of preparing polynucleotides for protein production, and SEQ ID NO:77533 is but one disclosed nucleotide sequence within an enormous genus of polynucleotide SEQ ID NO’s (pgs 10-44). The disclosure of Bancel et al is not considered to immediately lead the ordinary artisan specifically to SEQ ID NO:77533.  

Heintz et al (U.S. 2014/0196176) is considered relevant prior art for having disclosed that those of ordinary skill in the art previously recognized the scientific and technical concepts that codon optimization allows for maximum protein expression by increasing the translational 
Kim et al (Gene 199:293-301, 1997) is considered relevant prior art for having taught a codon optimization table for expression in humans (pg 294, Figure 1). 
The Examiner provides a codon usage table of SEQ ID NO:2 (Appendix A). 
In light of Kim et al, the Examiner provides five possible scenarios (Kim Opt 1, Kim Opt 2, Kim Opt 3, Kim Opt 4, Kim Opt 5) in which the ordinary artisan may optimize the codon usage of SEQ ID NO:2. 
Kim teaches optimization of the least optimal codons to a more-optimal codon being: UUA(2)>> CUG(58); CUA(3)>> CUC(26); UCA(5)>> UCC(28); GUA(5)>> GUG(64); CUU(5)>> CUC(26); UUG(6)>> CUG(58); CGA(6)>> CGC(37); and CGU(7)>> CGC(37), whereby making such codon optimization changes yields a nucleotide sequence (Kim Opt 1)  that is 77% identical to SEQ ID NO:8 (Appendix B). 
Kim further teaches optimization of additional least optimal codons to a more-optimal codon being: UCG(9)>> UCC(28); AGU(10)>>AGC(34); AGA(10)>> AGG(18); CAA(12)>>CAG(88); GGU(12)>>GGC(50); GCA(13)>>GCC(53); UCU(13)>>UCC(28); ACU(14)>>ACC(57); ACA(14)>>ACC(57); and GGA(14)>>GGC(50), whereby making such codon optimization changes in addition to Kim Opt 1 yields a nucleotide sequence (Kim Opt 2) that is 80% identical to SEQ ID NO:8 (Appendix B).
Kim further teaches optimization of additional least optimal codons to a more-optimal codon being: ACG(15)>>ACC(57); CCA(16)>>CCC(48); GCU(17)>>GCC(53); GCG(17)>>GCC(53); CCG(17)>>CCC(48); AAA(18)>>AAG(82); CCU(19)>>CCC(48); UUU(20)>>UUC(80); CAU(21)>>CAC(79); AAU(22)>>AAC(78); GAA(25)>>GAG(75); GAU(25)>>GAC(75), whereby making such codon optimization changes in addition to Kim Opt 2 yields a nucleotide sequence (Kim Opt 3) that is 84% identical to SEQ ID NO:8 (Appendix B).
Making all of the suggested codon optimization changes to SEQ ID NO:2 yields in addition to Kim Opt 3 yields a nucleotide sequence (Kim Opt 5) that is 85% identical to SEQ ID NO:8 (Appendix B).
Of the nine amino acids with only two codon choices, Kim teaches optimization of the least optimal codons to a more-optimal codon being: Asn, AAU>>AAC; Asp, GAU>>GAC; Cys, UCU>>UCG; Gln, CAA>>CAG; Glu, GAA>>GAG; His, CAU>>CAC; Lys, AAA>>AAG; Phe, UUU>>UUC; and Tyr, UAU>>UAC. Of the remaining eight amino acids with four or six codon choices, and in light of the codon usage of SEQ ID NO:2, the most frequent least optimal codons to be optimized to a more-optimal codon per Kim et al include: Ala codon usage, GCA (13)>>GCG; Ala codon usage, GCC (10)>>GCG; Arg codon usage, AGA (11)>>AGG; Gly codon usage, GGA (18)>>GGC; Gly codon usage, GGT (11)>>GGC; Leu codon usage, CUU (8)>>CUG; Pro codon usage, CCA (9)>>CCC; Ser codon usage, UCU (12)>>UCC; Thr codon usage, ACU (14)>>ACC; Thr codon usage, ACA (14)>>ACC; and Val codon usage, GUU (12)>>GUG, whereby making such codon optimization changes to SEQ ID NO:2 yields a nucleotide sequence (Kim Opt 4) that is 82% identical to SEQ ID NO:8 (Appendix B).
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the  Id. at ___, 82 USPQ2d at 1396. 
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, it is considered that prior to the effective filing date of the instant application, it would have been obvious for one of ordinary skill in the art to arrive at a codon-optimized nucleotide sequence of SEQ ID NO:2 that is at least 85% identical to instantly disclosed SEQ ID NO:8 with a reasonable expectation of success using decades-old codon-optimization tables (Kim et al) and the routinely used technology to synthesize the artisan’s nucleotide sequence of interest, whereby expression of said codon-optimized nucleotide sequence is reasonably expected by the ordinary artisan to be readily expressed, the artisan being motivated because those of ordinary skill in the art previously recognized the scientific and technical concepts that codon optimization allows for maximum protein expression by increasing the translational efficiency of the artisan’s gene of interest, whereby codon optimization is a standard component of custom gene design, and may be readily obtained from commercial service providers (Heintz et al).
	Thus, a recombinant AAV vector comprising a nucleotide sequence that has at least 86% identity to SEQ ID NO:8 and encoding Complement Factor I is considered free of the prior art. 

Claim Objections
2. 	The prior rejection of Claim 37 is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. 	Claim(s) 46 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The claim recites the level [function] of CFI is increased in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle [function].  
Either these are inherent properties of (that naturally flow from) the rAAV vector encoding CFI and/or the subretinal administration step of independent Claim 39, or they are not. 
To the extent they are inherent properties (that naturally flow) from the product/method of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to instant claims, it is noted that the "wherein the level of CFI is increased in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle” clause does not recite any additional structure to the rAAV vector, nor any additional method step, but simply states a characterization or conclusion of the results of the method step positively recited (e.g. administering the rAAV vector). Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 
The specification fails to disclose an rAAV vector comprising the structural and functional elements positively recited that, upon administration to the eye, is NOT also able to increase the level of CFI in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle. 
The specification fails to disclose a first rAAV vector dosage that, upon administration to the eye, is able to increase the level of CFI in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle, as opposed to a second rAAV vector dosage that, upon administration to the eye, is NOT also able to increase the level of CFI in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle. 
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

4. 	Claim(s) 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the level [function] of CFI is increased in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle [function].  
Either these are inherent properties of (that naturally flow from) the rAAV vector encoding CFI and/or the subretinal administration step of independent Claim 39, or they are not. 
The claim denotes that not all of the structures/method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 

The claim is considered indefinite because the scope of the claim to achieve the functional property of ‘increasing the level of CFI in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle’ cannot be determined. 

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

In the instant case, the limitation ‘increasing the level of CFI in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle’ merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure(s) and/or method step recited in the independent claim, so it is unclear what other structure is to be added to the pharmaceutical composition and/or additional method step is/are necessary and sufficient to provide the functional characteristic. 
'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
If the scope of the claimed method is not limited to the specific structure(s)/method step(s) disclosed in the specification and/or recited in the prior claim from which the instant claim depends, then the scope of the subject matter covered by the claim is indefinite. 
The specification fails to disclose what modification(s) to a first rAAV vector comprising the structural and functional elements positively recited that, upon administration to the eye, is NOT also able to increase the level of CFI in the subject’s eye, thereby negatively regulating the transforms said first rAAV vector comprising the structural and functional elements positively recited that, upon administration to the eye, is now able to increase the level of CFI in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle.
The specification fails to disclose a first rAAV vector dosage that, upon administration to the eye, is able to increase the level of CFI in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle, as opposed to a second rAAV vector dosage that, upon administration to the eye, is NOT also able to increase the level of CFI in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle. 
The specification does not clearly link a structure or method step to the claimed function. Failure to provide clear-cut indication of claim scope because the functional language is not sufficiently precise and definite resulting in no boundaries on the claim limitation. The boundaries imposed by a functional limitation must be clearly defined. 
The lack of specific structure(s) in the claims indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear. 
Kaleko et al (U.S. 2010/0120665; of record) is considered relevant prior art for having disclosed that complement factor H (CFH) is a cofactor of complement factor I (CFI), which cleaves C3b ([0006], Table 1). Kaleko et al disclosed that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular disorder (“introduce into cells (e.g., eye cells)”) comprising the administration of a nucleic acid expressing DAF, MCP, CRI, CFI or CFH [0119, 194], whereby the nucleic acid molecules may be encoded in a viral vector such as an AAV vector [0268]. Kaleko et al disclose that the complement pathway is etiologically involved in age-related macular degeneration (AMD) [0182]. However, Kaleko et al do not demonstrate a reduction to practice of administering an rAAV encoding CFI. 
Similarly, Seddon et al (Nature Genetics 45(11): 1366-1370, 2013; of record) is considered relevant prior art for having taught that while mis-sense mutations in Complement Factor H (CFH) were previously recognized to be highly penetrant in age-related macular degeneration (AMD) patients (pg 1366, Introduction), 7.8% of AMD patients comprise a enhance CFI or CFH activity to reduce the risk or progression of disease (emphasis added). However, Seddon et al do not demonstrate a reduction to practice of administering an rAAV encoding CFI.
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim.
	Appropriate correction is required.

5. 	Claim(s) 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Either these are inherent properties of (that naturally flow from) the rAAV vector encoding CFI and/or the subretinal administration step of independent Claim 39, or they are not. 
The claim denotes that not all of the structures/method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent they are not inherent properties (that naturally flow) from the product/method of the independent claim, then the claim is considered to lack adequate written description for failing to recite the structure and/or additional method step(s) that is/are necessary and sufficient to cause the recited functional language.
The limitation ‘increasing the level of CFI in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle’ merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure(s) and/or method step recited in the independent claim, so it is unclear what other structure is to be added to the pharmaceutical composition and/or additional method step is/are necessary and sufficient to provide the functional characteristic. 
The specification fails to disclose what structural changes to the rAAV vector, the pharmaceutical dosage formulation, and/or additional method step(s) is/are necessary and sufficient to cause the recited functional limitation ‘increasing the level of CFI in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle’, and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The specification fails to disclose what modification(s) to a first rAAV vector comprising the structural and functional elements positively recited that, upon administration to the eye, is NOT also able to increase the level of CFI in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle transforms said first rAAV vector comprising the structural and functional elements positively recited that, upon administration to the eye, is now able to increase the level of CFI in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle.
The specification fails to disclose a first rAAV vector dosage that, upon administration to the eye, is able to increase the level of CFI in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle, as opposed to a second rAAV vector dosage that, upon administration to the eye, is NOT also able to increase the level of CFI in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle. 
Kaleko et al (U.S. 2010/0120665; of record) is considered relevant prior art for having disclosed that complement factor H (CFH) is a cofactor of complement factor I (CFI), which cleaves C3b ([0006], Table 1). Kaleko et al disclosed that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular disorder (“introduce into cells (e.g., eye cells)”) comprising the administration of a nucleic acid expressing DAF, MCP, CRI, CFI or CFH [0119, 194], whereby the nucleic acid molecules may be encoded in a viral vector such as an AAV vector [0268]. Kaleko et al disclose that the complement pathway is etiologically involved in age-related macular degeneration (AMD) [0182]. However, Kaleko et al do not demonstrate a reduction to practice of administering an rAAV encoding CFI. 
Similarly, Seddon et al (Nature Genetics 45(11): 1366-1370, 2013; of record) is considered relevant prior art for having taught that while mis-sense mutations in Complement Factor H (CFH) were previously recognized to be highly penetrant in age-related macular degeneration (AMD) patients (pg 1366, Introduction), 7.8% of AMD patients comprise a mutation in the Complement Factor I (CFI) gene (Abstract). Seddon et al concluded (pg 1370, col. 1) that the variant in C3 primarily impairs C3b regulation by CFI with bound CFH, resulting enhance CFI or CFH activity to reduce the risk or progression of disease (emphasis added). However, Seddon et al do not demonstrate a reduction to practice of administering an rAAV encoding CFI.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6. 	The prior rejection of Claims 37-38 and 43-44 under AIA  35 U.S.C. 103 as being unpatentable over Humphries et al (U.S. 2011/0229439) in view of Kaleko et al (U.S. 2010/0120665), Seddon et al (Nature Genetics 45(11): 1366-1370, 2013; of record), Kavanagh et al (Mol. Immunol. 45: 95-105, 2008; available online June 26, 2007; of record), GenBank (Accession Y00318.2, M25615, 2005; of record), Hauswirth et al (Human Gene Therapy 19:979-990, 2008; of record; hereafter Hauswirth-1), Jacobsen et al (Mol. Therapy 13(6): 1074-1084, 2006; co-authors of Hauswirth-1; of record), Hauswirth et al (U.S. 2006/0193830; hereafter Hauswirth-2; co-authors of Hauswirth-1 and Jacobsen et al), Pan (U.S. 2013/0259833), and Ding et al (Am. J. Pathol. 185:29-42, 2015; available online November 1, 2014; of record) is withdrawn in light of Applicant’s cancellation of the claims. 

7. 	Claims 39-41 and 45-46 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Humphries et al (U.S. 2011/0229439) in view of Kaleko et al (U.S. 2010/0120665), Seddon et al (Nature Genetics 45(11): 1366-1370, 2013; of record), Kavanagh et al (Mol. Immunol. 45: 95-105, 2008; available online June 26, 2007; of record), GenBank (Accession Y00318.2, M25615, 2005; of record), Hauswirth et al (Human Gene Therapy 19:979-990, 2008; of record; hereafter Hauswirth-1), Jacobsen et al (Mol. Therapy 13(6): 1074-1084, 2006; co-authors of Hauswirth-1; of record), Hauswirth et al (U.S. 2006/0193830; hereafter Hauswirth-2; co-authors 
Determining the scope and contents of the prior art.
With respect to Claim 39, Humphries et al is considered relevant prior art for having disclosed an adeno-associated viral vector (AAV) comprising a nucleotide sequence encoding Complement Factor H (CFH) (claims 10-11, and 13-14), whereby said AAV vector encoding CFH is used in a method to treat a retinal disorder in a subject (claim 18), e.g. age-related macular degeneration (claim 17).
Humphries et al disclosed that evidence now exists to indicate that deregulated complement activity on ocular surfaces contributes significantly to the molecular pathology of AMD [0011]. Cone photoreceptor viability and function are significantly reduce in the absence of C1q [0026]. The absence of C1q results in reduced viability with associated stimulation of inflammatory processes caused by the lysis of photoreceptor cells, and thus the absence of C1q negatively impacts on disease pathology in retinal degenerations [0027]. Maintaining normal levels of [classical pathway] complement proteins in the subject with a degenerative retinal condition will help maintain cone photoreceptor cell viability by clearing apoptotic photoreceptor cells present in the degenerating retina and prevent inflammation being induced [0042]. 

Humphries et al do not disclose the complement factor transgene to encode Complement Factor I (CFI). However, prior to the effective filing date of the instantly claimed invention, Kaleko et al is considered relevant prior art for having disclosed that complement factor H (CFH) is a cofactor of complement factor I (CFI), which cleaves C3b ([0006], Table 1). Kaleko et al disclosed that Factor B promotes C3 activation, resulting in the formation of the C3b fragment that not only acts as an opsonin, but also leads to the membrane attack complex (MAC) [0102, 104]. Kaleko et al disclosed embodiments of the invention include inhibiting the synthesis, cleavage or activity of Factor B [0029], thereby reducing the formation of MAC via Factor B from proceeding on a cell [0105]. Kaleko et al also disclosed embodiments of the invention include molecules that enhance a complement pathway, e.g. a classical pathway or an alternative pathway [0025], e.g. comprises administration of CFH, or MCP [0043], whereby CFH and CFI degrades C3b, and thus would work similarly to Factor B inhibition to thereby inhibit complement activity [0032] and reduce the formation of MAC, as the C3 convertase activity can be prevented when CFI cleaves C3b into its inactive form, iC3b [0105]. CFH, a cofactor of CFI, promotes degradation of C3b, thereby reducing the amount of C3b that would potentially interact with CFB to form C3bB (Figure 12), and preventing inappropriate formation of the membrane attack complex [0006]. Kaleko et al disclosed that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular disorder (“introduce into cells (e.g., eye cells)”) comprising the administration of a nucleic acid expressing DAF, MCP, CRI, CFI or CFH [0119, 194], whereby the nucleic acid molecules may be encoded in a viral vector such as an AAV vector [0268]. Kaleko et al disclosed that the complement pathway is etiologically involved in age-related macular degeneration (AMD) [0182], whereby a characteristic of AMD is the accumulation of drusen 

Furthermore, Seddon et al is considered relevant prior art for having taught that while mis-sense mutations in Complement Factor H (CFH) were previously recognized to be highly penetrant in age-related macular degeneration (AMD) patients (pg 1366, Introduction), 7.8% of AMD patients comprise a mutation in the Complement Factor I (CFI) gene (Abstract). Seddon et al concluded (pg 1370, col. 1) that the variant in C3 primarily impairs C3b regulation by CFI with bound CFH, resulting in increased C3 convertase formation and feedback amplification of the alternative complement pathway. This pattern of reduced regulatory activity mirrors that of a highly penetrant CFH missense mutation which also disrupts CFH binding to C3b. The burden of CFI mutations, particularly of the loss-of-function mutations affecting the catalytic domain of the protein, along with the large effect of the C3 variants and the CFH variants, underscores the critical role of impaired alternative pathway regulation by dysfunction of the C3b-CFH-CFI trimolecular interaction. These observations parallel mounting evidence that common AMD risk alleles might also lead to increased alternative pathway activity. These results suggest the potential of agents that prevent C3 activation or enhance CFI or CFH activity to reduce the risk or progression of disease (emphasis added).

Lachmann is considered relevant prior art having disclosed, and claimed, a method for treating age-related macular degeneration, the method comprising the step of administering a therapeutically effective amount of Complement Factor I (CFI) to the eyes of a subject in need, whereby the CFI has the functional properties of C3b-inactivating and iC3b-degradation activity (claim 1), and whereby the therapeutic CFI is administered to the subject’s eye (claim 8). 
Kaleko et al disclosed that drusen formation and associated RPE pathology were suggested to contribute to inflammatory response that activates the complement cascade [0018]. 
Lachmann disclosed whereby the extent of drusen in the AMD disease condition is reduced or the rate of drusen formation is reduced by the CFI treatment (col. 6, lines 8-15).
Thus, prior to the effective filing date of the instantly claimed invention (by at least 6 years), those of ordinary skill in the art previously recognized the scientific and technical concepts that enhancing the activity of CFI would be therapeutic for the treatment of ocular disorders such as AMD with a reasonable expectation of success. 

Neither Humphries et al, Kaleko et al, Seddon et al, nor Lachmann teach/disclose wherein the nucleotide sequence encoding Complement Factor I is a nucleotide sequence that encodes an amino acid sequence that has at least 90% identity to SEQ ID NO:1. However, prior to the effective filing date of the instantly claimed invention, Kavanagh et al is considered relevant prior art for having taught a recombinant expression vector, to wit, plasmid (pg 97, col. 2, “CFI cDNA in pSG5, accession M25615”), comprising a nucleotide sequence encoding complement factor I (CFI), and isolated host cells transfected with said expression plasmid (pg 97, col. 2, 2.3 Expression…), whereby said CFI cDNA (line 2) encodes a nucleotide sequence 

MKLLHVFLLFLCFHLRFCKVTYTSQEDLVEKKCLAKKYTHLSCDKVFCQPWQRCIEGTCVCKLP
MKLLHVFLLFLCFHLRFCKVTYTSQEDLVEKKCLAKKYTHLSCDKVFCQPWQRCIEGTCVCKLP

YQCPKNGTAVCATNRRSFPTYCQQKSLECLHPGTKFLNNGTCTAEGKFSVSLKHGNTDSEGIVE
YQCPKNGTAVCATNRRSFPTYCQQKSLECLHPGTKFLNNGTCTAEGKFSVSLKHGNTDSEGIVE

VKLVDQDKTMFICKSSWSMREANVACLDLGFQQGADTQRRFKLSDLSINSTECLHVHCRGLETS
VKLVDQDKTMFICKSSWSMREANVACLDLGFQQGADTQRRFKLSDLSINSTECLHVHCRGLETS

LAECTFTKRRTMGYQDFADVVCYTQKADSPMDDFFQCVNGKYISQMKACDGINDCGDQSDELCC
LAECTFTKRRTMGYQDFADVVCYTQKADSPMDDFFQCVNGKYISQMKACDGINDCGDQSDELCC

KACQGKGFHCKSGVCIPSQYQCNGEVDCITGEDEVGCAGFASVTQEETEILTADMDAERRRIKS
KACQGKGFHCKSGVCIPSQYQCNGEVDCITGEDEVGCAGFASVAQEETEILTADMDAERRRIKS

LLPKLSCGVKNRMHIRRKRIVGGKRAQLGDLPWQVAIKDASGITCGGIYIGGCWILTAAHCLRA
LLPKLSCGVKNRMHIRRKRIVGGKRAQLGDLPWQVAIKDASGITCGGIYIGGCWILTAAHCLRA

SKTHRYQIWTTVVDWIHPDLKRIVIEYVDRIIFHENYNAGTYQNDIALIEMKKDGNKKDCELPR
SKTHRYQIWTTVVDWIHPDLKRIVIEYVDRIIFHENYNAGTYQNDIALIEMKKDGNKKDCELPR

SIPACVPWSPYLFQPNDTCIVSGWGREKDNERVFSLQWGEVKLISNCSKFYGNRFYEKEMECAG
SIPACVPWSPYLFQPNDTCIVSGWGREKDNERVFSLQWGEVKLISNCSKFYGNRFYEKEMECAG

TYDGSIDACKGDSGGPLVCMDANNVTYVWGVVSWGENCGKPEFPGVYTKVANYFDWISYHVGRP
TYDGSIDACKGDSGGPLVCMDANNVTYVWGVVSWGENCGKPEFPGVYTKVANYFDWISYHVGRP

FISQYNV 
FISQYNV

Neither Humphries et al, Kaleko et al, Seddon et al, nor Kavanagh et al teach/disclose wherein the AAV viral particle comprises an AAV2 genome and AAV2 capsid proteins (syn. rAAV-2/2). However, prior to the effective filing date of the instantly claimed invention, Hauswirth-1 is considered relevant prior art for having taught the use of rAAV2 viral vector genome and AAV2 capsid serotype viral particles (rAAV-2/2) encoding a therapeutic transgene in Phase I clinical trials for the treatment of an ocular disorder, whereby said rAAV-2/2 serotype viral particles are administered to the subject via subretinal injection (Title, pg 980, Materials and Methods). Hauswirth-1 taught the structural details of the rAAV-2/2 vector were previously taught (pg 980, col. 1, cGMP vector production, citing Jacobsen et al, 2006), whereby Jacobsen et al (co-authors of Hauwirth-1) taught that the therapeutic transgene is operably linked to a CAG promoter, to wit, the CMV enhancer/chicken beta-actin promoter (Figure 1), as is also disclosed in the instant specification (pg 47, line 13).


Similarly, Pan is considered relevant prior art for having disclosed an AAV2 vector [0028] comprising a nucleotide sequence encoding the artisan’s therapeutic polypeptide, 
wherein the therapeutic transgene is operably linked to a constitutively active promoter, to wit, CMV enhancer/chicken beta-actin promoter, a woodchuck hepatitis post-transcriptional regulatory element (WPRE), and a polyadenylation sequence (e.g., pg 12, illustration, SEQ ID NO:30 vector; 0023]), said vector being useful in methods for the treatment of ocular disorders (Abstract), including age-related macular degeneration [0145], being administered via subretinal injection [0136, 138]. 

With respect to Claim 39, Humphries et al disclosed wherein the viral vector is in the form of a viral particle (claims 10-11, “viral-mediated delivery”). 
Kaleko et al disclosed wherein the viral vector is in the form of a viral particle ([0098], “virus (infection)”; [0258], “viable virus particles”; [0270], “recombinant virus particles”; Examples 1-2). 
Hauswirth-1 taught the use of rAAV2 viral vector genome and AAV2 capsid serotype viral particles (rAAV-2/2) (pg 980, col. 1, cGMP vector production, citing Jacobsen et al, 2006).
Hauswirth-2 disclosed the AAV2 vector comprises an AAV2 genome and AAV2 capsid proteins (syn. serotype) [0082, 0095]. Hauswirth et al do not disclose the AAV2 vector [0095] to be otherwise pseudotyped with a different AAV capsid serotype, and thus would be reasonably understood to comprise an AAV2 capsid (syn. rAAV-2/2 viral particles).
Pan disclosed the AAV2 vector comprises an AAV2 genome and AAV2 capsid proteins (syn. serotype) [0028, 0079-80]. Pan does not disclose the AAV2 vector [0190] to be otherwise pseudotyped with a different AAV capsid serotype, and thus would be reasonably understood to comprise an AAV2 capsid (syn. rAAV-2/2 viral particles).

With respect to Claim 39, Humphries et al disclosed the viral vector is administered intraocularly (claim 11). 
Kaleko et al disclosed the viral particles are administered via intravitreal, or subretinal injection ([0039], Example 4, claim 72). 
Hauswirth-1 taught the use of rAAV2 viral vector genome and AAV2 capsid serotype viral particles (rAAV-2/2) encoding a therapeutic transgene in Phase I clinical trials for the treatment of an ocular disorder, whereby said rAAV-2/2 serotype viral particles are administered to the subject via subretinal injection (Title, pg 980, Materials and Methods). 
subretinally to evaluate the biodistribution of said administered AAV2 (Title). 
Hauswirth-2 (co-authors of Hauswirth-1 and Jacobsen et al) disclosed an AAV2 vector comprising a nucleotide sequence encoding the artisan’s therapeutic polypeptide, said vector being useful in methods for the treatment of ocular disorders, including macular degeneration (Abstract), including age-related macular degeneration [0027], being administered via subretinal injection (Example 5.2, [0092]). 
Pan disclosed an AAV2 vector comprising a nucleotide sequence encoding the artisan’s therapeutic polypeptide, said vector being useful in methods for the treatment of ocular disorders (Abstract), including age-related macular degeneration [0145], being administered via subretinal injection [0136, 138]. 
Lachmann disclosed, and claimed, the CFI is administered to the subject’s eye (claim 8). 

Ding et al is considered relevant prior art for having successfully demonstrated the ability of exogenous Complement Factor H expressed from a heterologous nucleic acid expression vector to prevent AMD in a mammal (Title; pg 30, Materials and Methods).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first complement factor transgene, e.g. CFH, as disclosed by Humphries et al, with a second complement factor transgene, to wit, CFI, as disclosed by Kaleko et al, in a rAAV expression vector in a method of treating a complement-mediated disorder of the eye with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first complement factor transgene, e.g. CFH, with a second complement factor transgene, to wit, CFI, because: 

ii) Seddon et al taught that mis-sense mutations in both CFH and CFI were previously recognized in the art to be present in AMD patients, and suggested that enhancing CFI or CFH activity, as would be achieved via an rAAV vector encoding CFI (Humphries et al in view of Kaleko et al), may be used to reduce the risk or progression of AMD disease; and 
iii) Lachmann disclosed, and claimed, a method for treating age-related macular degeneration, the method comprising the step of administering a therapeutically effective amount of Complement Factor I (CFI) to the eyes of a subject in need, whereby the CFI has the functional properties of C3b-inactivating and iC3b-degradation activity (claim 1), and whereby the therapeutic CFI is administered to the subject’s eye (claim 8). Thus, prior to the effective filing date of the instantly claimed invention (by at least 6 years), those of ordinary skill in the art previously recognized the scientific and technical concepts that enhancing the activity of CFI would be therapeutic for the treatment of ocular disorders such as AMD with a reasonable expectation of success. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first CFI complement factor transgene with a second CFI complement factor transgene encoding a nucleotide sequence that is 100% identical to SEQ ID NO:2 and an amino acid sequence that is 100% identical to SEQ ID NO:1, in a rAAV expression vector with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first CFI complement factor transgene with a second CFI complement factor transgene encoding a nucleotide sequence that is 100% identical to SEQ ID NO:2 and an amino acid sequence that is 100% identical to SEQ ID NO:1, because those of ordinary skill in the art previously recognized the wildtype amino acid sequence of said CFI polypeptide and had successfully reduced to practice the ability to express a heterologous nucleic acid molecule encoding Complement Factor I (CFI) having a nucleotide sequence that is 100% identical to SEQ ID NO:2 and an amino acid sequence that is 100% identical to SEQ ID NO: 1 and SEQ ID NO:9 via an exogenous nucleic acid expression vector. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first rAAV vector serotype with a second rAAV vector serotype, to wit, rAAV-2/2, as taught by Hauswirth-l, in a method of treating a complement-mediated disorder of the eye with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to combine a nucleotide sequence encoding a CFI complement factor transgene, said nucleotide sequence being 100% identical to SEQ ID NO:2 and encoding an amino acid sequence that is 100% identical to SEQ ID NO:1, with an AAV2 vector serotype, whereby the nucleotide sequence encoding a CFI complement factor transgene is operably linked to a constitutively active promoter, a WPRE element, and a polyadenylations sequence in a method of treating a complement-mediated disorder of the eye with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would have been motivated to combine a nucleotide sequence encoding a CFI complement factor transgene, said nucleotide sequence being 100% identical to SEQ ID NO:2 and encoding an amino acid sequence that is 100% identical to SEQ ID NO:1, with an AAV2 vector serotype, whereby the nucleotide sequence encoding a CFI complement factor transgene is operably linked to a constitutively active promoter, a WPRE element, and a polyadenylations sequence because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) methods for treating age-related macular degeneration comprising the step of administering a therapeutically effective amount of CFI to the subject were previously disclosed, and now patented (Lachmann);
ii) AAV expression vectors may be used to deliver CFI or CFH therapeutic transgenes for the treatment of complement-mediated disorders of the eye, including age-related macular degeneration (AMD) (Humphries et al, Kaleko et al); 
iii) the nucleotide and amino acid sequence of CFI that are 100% identical to instant SEQ ID NO:2 and SEQ ID NO:1, respectively, was previously known in the art (Kavanagh et al, GenBank Accession Y00318.2, M25615); and 
iv) AAV2 expression vectors comprising an AAV2 genome and AAV2 capsid proteins, said were previously known it the art to be useful to deliver the artisan’s therapeutic transgene of interest into a subject’s eye for the treatment of ocular disorders, whereby the artisan’s therapeutic transgene of interest is operably linked to a constitutively active promoter, WPRE element, and a polyadenylation sequence in said AAV2 expression vector (Hauswirth-1, Jacobsen et al, Hauswirth-2, Pan). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 40, Humphries et al disclosed administering the AAV vector encoding the complement protein to a subject in order to treat or prevent a complement-mediated disorder in the eye (claims 18, and 10-11).
Kaleko et al disclosed administering the AAV vector encoding the complement protein to a subject in order to treat or prevent a complement-mediated disorder in the eye (claims 48 and 63-64). 
Seddon et al suggested the potential of agents that prevent C3 activation or enhance CFI or CFH activity to reduce the risk or progression of [AMD] disease (pg 1370, col.1, emphasis added).
Lachmann disclosed, and claimed, a method for treating age-related macular degeneration, the method comprising the step of administering a therapeutically effective amount of Complement Factor I (CFI) to the eyes of a subject in need, whereby the CFI has the functional properties of C3b-inactivating and iC3b-degradation activity (claim 1). 
With respect to Claim 41, Humphries et al disclosed complement-mediated disorder in the eye is age-related macular degeneration, including dry AMD (claim 17). 
Kaleko et al disclosed the patients suffer from ocular diseases such as age-related macular degeneration, including dry AMD ([0027], claim 70).
With respect to Claim 45, Humphries et al disclosed wherein the viral vector is in the form of a viral particle (claims 10-11, “viral-mediated delivery”). 
Kaleko et al disclosed wherein the viral vector is in the form of a viral particle ([0098], “virus (infection)”; [0258], “viable virus particles”; [0270], “recombinant virus particles”; Examples 1-2). 
Hauswirth-1 taught the use of rAAV2 viral vector genome and AAV2 capsid serotype viral particles (rAAV-2/2) (pg 980, col. 1, cGMP vector production, citing Jacobsen et al, 2006).
Hauswirth-2 disclosed the AAV2 vector comprises an AAV2 genome and AAV2 capsid proteins (syn. serotype) [0082, 0095]. Hauswirth et al do not disclose the AAV2 vector [0095] to be otherwise pseudotyped with a different AAV capsid serotype, and thus would be reasonably understood to comprise an AAV2 capsid (syn. rAAV-2/2 viral particles).
Pan disclosed the AAV2 vector comprises an AAV2 genome and AAV2 capsid proteins (syn. serotype) [0028, 0079-80]. Pan does not disclose the AAV2 vector [0190] to be otherwise pseudotyped with a different AAV capsid serotype, and thus would be reasonably understood to comprise an AAV2 capsid (syn. rAAV-2/2 viral particles).
With respect to Claim 46, the claim recites the level [function] of CFI is increased in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle [function].  

To the extent they are inherent properties (that naturally flow) from the product/method of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to instant claims, it is noted that the "wherein the level of CFI is increased in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle” clause does not recite any additional structure to the rAAV vector, nor any additional method step, but simply states a characterization or conclusion of the results of the method step positively recited (e.g. administering the rAAV vector). Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The specification fails to disclose an rAAV vector comprising the structural and functional elements positively recited that, upon administration to the eye, is NOT also able to increase the level of CFI in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle. 
The specification fails to disclose a first rAAV vector dosage that, upon administration to the eye, is able to increase the level of CFI in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle, as opposed to a second rAAV vector dosage that, upon administration to the eye, is NOT also able to increase the level of CFI in the subject’s eye, thereby negatively regulating the complement C3b feedback cycle. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
The Examiner acknowledges and has considered the Waheed Declaration filed under 37 CFR §1.132 on April 20, 2021.

Dr. Waheed declares (¶12) that administration of AAV.CFI is safe (administered at doses of 2x10^10vg, 5x10^10vg, and 2x10^11vg; Figure 1), and that sustained secretion of functionally active Factor I in retinal pigment epithelium (RPE) cells can result in efficacy of AAV.CFI in the treatment of AMD.
Applicant’s argument(s) has been fully considered, but is not persuasive. None of the instant claims recite a minimal viral vector dose requirement, and thus Applicant’s asserted secondary consideration is not commensurate in scope to the instant claims. 

Applicant argues that, per the Waheed Declaration, present clinical trial data confirms that the present invention is safe and is unexpectedly and surprisingly capable of negatively regulating the complement C3b feedback cycle in human subjects. The present invention were highly unexpected and surprising. One of ordinary skill in the art could not have arrived at the present invention and achieved predictable results when using the recited AAV vector in the treatment of complement-mediated disorders.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, it is unclear how such is considered a surprising and unexpected result. As discussed above, it was previously recognized that CFI may be administered for the treatment of retinal disorders (Seddon et al, Lachman et al), including being encoded in an AAV expression vector (Kaleko et al), whereby those of ordinary skill in the art previously successfully reduced to practice the ability to safely deliver therapeutic rAAV vectors into a subject’s eye via subretinal injection for the treatment of retinal disorders (e.g. Hauswirth-1, Jacobsen et al, Hauswirth-2), and Ding et al successfully demonstrated the ability of exogenous CFH expressed from a nucleic acid expression vector to prevent AMD in a mammal (Title). 
As a second matter, the above-cited prior art evidences the ability of the ordinary artisan to administer by subretinal injection rAAV expression vectors encoding the artisan’s therapeutic transgene of interest with a reasonable expectation of safety and efficacy. Furthermore, it is considered illogical to suggest the use of CFI as therapeutic agent, per the teachings of Kaleko et 
As a third matter, none of the instant claims recite a minimal viral vector dose requirement, and thus Applicant’s asserted secondary consideration, to wit, administration of at least 2x10^10 vector genomes to human patients per the Waheed Declaration is not commensurate in scope to the instant claims.

Applicant iterates prior arguments that Humphries teaches away from using CFH in methods of treating degenerative retinal conditions. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the Examiner has rebutted Applicant’s prior arguments, as discussed below in prior Office Actions. Applicant is respectfully reminded that Humphries et al claims (claim 18) a method for the treatment of degenerative retinal conditions in a patient in need, the method comprising the step of increasing the level of a classical pathway component protein in the degenerating retina, via the administration of an AAV vector expressing said protein (claim 11), wherein said protein includes CFH (claims 13-14). 
As a second matter, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant is respectfully reminded that Ding et al successfully demonstrated the ability of exogenous Complement Factor H expressed from a heterologous nucleic acid expression vector to prevent AMD in a mammal (Title; pg 30, Materials and Methods). Lachmann disclosed, and claimed, the CFI is administered to the subject’s eye (claim 8) for the treatment of AMD (claim 1).

Applicant argues that Kavanagh is of no relevance to an ocular gene therapy or a method of treating a complement-mediated disorder of the eye. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, Kavanagh et al is considered relevant prior art for having taught a recombinant expression vector, to wit, plasmid (pg 97, col. 2, “CFI cDNA in pSG5, accession M25615”), comprising a nucleotide sequence encoding complement factor I (CFI), and isolated host cells transfected with said expression plasmid (pg 97, col. 2, 2.3 Expression…), whereby said CFI cDNA (line 2) encodes a nucleotide sequence that is 100% identical to SEQ ID NO:2 (search results available in SCORE), and an amino acid sequence that is 100% identical to SEQ ID NO:1 (line 1).

Applicant argues that GenBank is of no relevance to an ocular gene therapy or a method of treating a complement-mediated disorder of the eye. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, GenBank (Accession Y00318.2, M25615, 2005; of record) evidences the amino acid sequence identity of Kavanagh et al to instantly recited amino acid SEQ ID NO:1.

Applicant argues that Hauswirth-1 and Jacobsen are of no relevance to a method of treating a complement-mediated disorder of the eye. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, Hauswirth-1 is considered relevant prior art for having taught the use of rAAV2 viral vector genome and AAV2 capsid serotype viral particles (rAAV-2/2) encoding a therapeutic transgene in Phase I clinical trials for the treatment of an ocular disorder, whereby said rAAV-2/2 serotype viral particles are administered to the subject via subretinal injection (Title, pg 980, Materials and Methods). Hauswirth-1 taught the structural details of the rAAV-2/2 vector were previously taught (pg 980, col. 1, cGMP vector production, citing Jacobsen et al, 2006), whereby Jacobsen et al (co-authors of Hauwirth-1) taught that the therapeutic transgene is operably linked to a CAG promoter, to wit, the CMV enhancer/chicken beta-actin promoter (Figure 1), as is also disclosed in the instant specification (pg 47, line 13).

Applicant argues that Hauswirth-2 is of no relevance to a method of treating a complement-mediated disorder of the eye. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, Hauswirth-2 (co-authors of Hauswirth-1 and Jacobsen et al) is considered relevant prior art for having disclosed an AAV2 vector comprising a nucleotide sequence encoding the artisan’s therapeutic polypeptide, wherein the therapeutic transgene is operably linked to a constitutively 

Applicant argues that Pan is of no relevance to a method of treating a complement-mediated disorder of the eye. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, Pan is considered relevant prior art for having disclosed an AAV2 vector [0028] comprising a nucleotide sequence encoding the artisan’s therapeutic polypeptide, wherein the therapeutic transgene is operably linked to a constitutively active promoter, to wit, CMV enhancer/chicken beta-actin promoter, a woodchuck hepatitis post-transcriptional regulatory element (WPRE), and a polyadenylation sequence (e.g., pg 12, illustration, SEQ ID NO:30 vector; 0023]), said vector being useful in methods for the treatment of ocular disorders (Abstract), including age-related macular degeneration [0145], being administered via subretinal injection [0136, 138]. 

Applicant argues that Ding does not suggest a method of treating a complement-mediated disorder of the eye using an AAV vector encoding CFI.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kaleko et al disclosed that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular disorder (“introduce into cells (e.g., eye cells)”) comprising the administration of a nucleic acid expressing DAF, MCP, CRI, CFI or CFH [0119, 194], whereby the nucleic acid molecules may be encoded in a viral vector such as an AAV vector [0268]. 
Seddon et al taught that while missense mutations in Complement Factor H (CFH) were previously recognized to be highly penetrant in age-related macular degeneration (AMD) patients (pg 1366, Introduction), 7.8% of AMD patients comprise a mutation in the Complement Factor I (CFI) gene (Abstract). Seddon et al concluded (pg 1370, col. 1) and suggested the potential of agents that prevent C3 activation or enhance CFI or CFH activity to reduce the risk or progression of disease (emphasis added).
Lachmann disclosed, and claimed, a method for treating age-related macular degeneration, the method comprising the step of administering a therapeutically effective amount of Complement Factor I (CFI) to the eyes of a subject in need, whereby the CFI has the functional properties of C3b-inactivating and iC3b-degradation activity (claim 1), and whereby the therapeutic CFI is administered to the subject’s eye (claim 8). 
Kaleko et al disclosed that drusen formation and associated RPE pathology were suggested to contribute to inflammatory response that activates the complement cascade [0018]. 
Lachmann disclosed whereby the extent of drusen in the AMD disease condition is reduced or the rate of drusen formation is reduced by the CFI treatment (col. 6, lines 8-15).
Ding et al successfully demonstrated the ability of exogenous Complement Factor H expressed from a heterologous nucleic acid expression vector to prevent AMD in a mammal (Title; pg 30, Materials and Methods).
Thus, prior to the effective filing date of the instantly claimed invention (by at least 6 years), those of ordinary skill in the art previously recognized the scientific and technical concepts that enhancing the activity of CFI would be therapeutic for the treatment of ocular disorders such as AMD with a reasonable expectation of success. 

Applicant argues that Lachmann does not suggest an ocular gene therapy or a method of treating a complement-mediated disorder of the eye using an AAV vector encoding CFI.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lachmann is considered relevant prior art having disclosed, and claimed, a method for treating age-related macular degeneration, the method comprising the step of administering a therapeutically effective amount of Complement Factor I (CFI) to the eyes of a subject in need, whereby the CFI has the functional properties of C3b-inactivating and iC3b-degradation activity (claim 1), and whereby the therapeutic CFI is administered to the subject’s eye (claim 8). 
Humphries et al disclosed an adeno-associated viral vector (AAV) comprising a nucleotide sequence encoding Complement Factor H (CFH) (claims 10-11, and 13-14), whereby said AAV vector encoding CFH is used in a method to treat a retinal disorder in a subject (claim 18), e.g. age-related macular degeneration (claim 17).
Kaleko et al disclosed that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular disorder (“introduce into cells (e.g., eye cells)”) comprising the administration of a nucleic acid expressing DAF, MCP, CRI, CFI or CFH [0119, 194], whereby the nucleic acid molecules may be encoded in a viral vector such as an AAV vector [0268]. 
Seddon et al taught that while missense mutations in Complement Factor H (CFH) were previously recognized to be highly penetrant in age-related macular degeneration (AMD) patients (pg 1366, Introduction), 7.8% of AMD patients comprise a mutation in the Complement Factor I (CFI) gene (Abstract). Seddon et al concluded (pg 1370, col. 1) and suggested the potential of agents that prevent C3 activation or enhance CFI or CFH activity to reduce the risk or progression of disease (emphasis added).
Kaleko et al disclosed that drusen formation and associated RPE pathology were suggested to contribute to inflammatory response that activates the complement cascade [0018]. 
Lachmann disclosed whereby the extent of drusen in the AMD disease condition is reduced or the rate of drusen formation is reduced by the CFI treatment (col. 6, lines 8-15).
 successfully demonstrated the ability of exogenous Complement Factor H expressed from a heterologous nucleic acid expression vector to prevent AMD in a mammal (Title; pg 30, Materials and Methods).
Thus, prior to the effective filing date of the instantly claimed invention (by at least 6 years), those of ordinary skill in the art previously recognized the scientific and technical concepts that enhancing the activity of CFI would be therapeutic for the treatment of ocular disorders such as AMD with a reasonable expectation of success. 

Applicant argues that Humphries does not disclose or suggest an AAV vector, of AAV2 or AAV8 serotype, encoding CFI operatively linked to a constitutive promoter, a WPRE element, and a polyadenylation site, being administered by subretinal injection. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The above-cited prior art evidences that AAV vectors, including of AAV2 serotypes, encoding the artisan’s transgene of interest operatively linked to a constitutive promoter, a WPRE element, and a polyadenylation site, have long-been recognized and/or successfully reduced to practice for being administered by subretinal injection (e.g. Hauswirth-1, Hauswirth-2, Pan, Kaleko, Jacobsen), whereby the ordinary artisan previously recognized that therapeutic transgene may be CFI (Kaleko, Lachmann, Seddon).

Applicant argues secondary considerations of surprising and unexpected results based on previously filed in vivo mouse data, which confirmed that the present invention can unexpectedly and surprisingly provide a treatment for complement-mediated disorders, even for subjects that do not have any underlying defects or mutations in the CFI gene (Holder Declaration filed April 8, 2020).
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s rebuttal of the Holder Declaration is iterated below. None of the above-cited prior art requires the complement-mediated disorder to have an underlying defect or mutation in the CFI gene, nor requires only that CFI therapy may only be practiced upon CFI-mutant retinal disorders.

Applicant argues that as of the filing date (October 2016), there was no FDA-approved ocular gene therapy. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The instantly claimed invention is not required to be FDA-approved. And, as evidenced by the breadth of the “subject” (Claim 39, line 4), reasonably encompasses non-human animals, e.g. research animal models such as mice and rats. Furthermore, the Office must confine its review of patent applications to the statutory requirements of the patent law. Other agencies of the government have been assigned the responsibility of ensuring conformance to standards established by statute for the advertisement, use, sale or distribution of drugs. See MPEP §2107.03

Applicant argues that the Examiner cannot take one position regarding the state of the art for an enablement rejection, and then take a different position regarding the state of the art for evaluating the prior art. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The prior enablement rejection (Office Actions mailed October 9, 2019 and April 22, 2020) was directed to the breadth of the claims, at that time, encompassing an enormous genus of structurally undisclosed CFI fragments and mutants, being administered to the subject at an enormous breadth of undisclosed and unrecited dosages and concentrations via a plurality of administration routes, e.g. intravenously or systemically, said enablement rejection being rendered moot by Applicant’s amendments to the claims (filed July 22, 2020). Thus, Applicant’s instant argument is not concordant with the instantly recited claims and fact-pattern. The above-cited prior art establishes reasonable enablement and a reasonable expectation of success for the instantly claimed invention. 

Applicant argues that in the Holder Declaration (¶9-10), mice treated with AAV.CFI showed statistically significant reduction in the lesion volume and area as compared to the null treatment group.
Applicant’s argument(s) has been fully considered, but is not persuasive. Such a result was achieved with administration of at least 2x10^8 vector genomes. None of the instant claims 

Applicant argues that in the Holder Declaration (¶14), mice treated with AAV.CFI showed a greater reduction in the lesion area compared to the administration of aflibercept, an approved anti-VEGF treatment for wet AMD.
Applicant’s argument(s) has been fully considered, but is not persuasive. Such a result was achieved with administration of at least 2x10^8 vector genomes of mouse CFI, and not achieved with lesser dosage (Figure 2), nor administration of human CFI (Figure 3). None of the instant claims recite a minimal viral vector dose requirement, and thus Applicant’s asserted secondary consideration is not commensurate in scope to the instant claims. 

Applicant argues that the results achieved with the present invention are also highly unexpected and surprising because ocular gene therapy delivering CFI is associated with more uncertainty than known ocular gene therapies. The primary site of RPE65 synthesis is RPE cells in the eye. In contrast, the primary site of CFI synthesis is the liver.
Applicant’s argument(s) has been fully considered, but is not persuasive. Lachmann disclosed, and claimed, a method for treating age-related macular degeneration, the method comprising the step of administering a therapeutically effective amount of Complement Factor I (CFI) to the eyes of a subject in need, whereby the CFI has the functional properties of C3b-inactivating and iC3b-degradation activity (claim 1), and whereby the therapeutic CFI is administered to the subject’s eye (claim 8). 
Humphries et al disclosed an adeno-associated viral vector (AAV) comprising a nucleotide sequence encoding Complement Factor H (CFH) (claims 10-11, and 13-14), whereby said AAV vector encoding CFH is used in a method to treat a retinal disorder in a subject (claim 18), e.g. age-related macular degeneration (claim 17).
Kaleko et al disclosed that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular disorder (“introduce into cells (e.g., eye cells)”) comprising the administration of a nucleic acid expressing DAF, MCP, CRI, CFI or CFH [0119, 194], whereby the nucleic acid molecules may be encoded in a viral vector such as an AAV vector [0268]. 
enhance CFI or CFH activity to reduce the risk or progression of disease (emphasis added).
Kaleko et al disclosed that drusen formation and associated RPE pathology were suggested to contribute to inflammatory response that activates the complement cascade [0018]. 
Lachmann disclosed whereby the extent of drusen in the AMD disease condition is reduced or the rate of drusen formation is reduced by the CFI treatment (col. 6, lines 8-15).
Ding et al successfully demonstrated the ability of exogenous Complement Factor H expressed from a heterologous nucleic acid expression vector to prevent AMD in a mammal (Title; pg 30, Materials and Methods).
Thus, prior to the effective filing date of the instantly claimed invention (by at least 6 years), those of ordinary skill in the art previously recognized the scientific and technical concepts that enhancing the activity of CFI would be therapeutic for the treatment of ocular disorders such as AMD with a reasonable expectation of success. 
To further rebut Attorney arguments regarding the knowledge of those of ordinary skill in the art prior to the effective filing date of the instantly claimed invention, the Examiner provides Kawa et al (J. Immunol. Res: 12 pages, Article ID 483960, September 4, 2014) who is considered relevant prior art for having reviewed the complement system in the pathogenesis of age-related macular degeneration (Title), whereby both CFH and CFI are recognized to function in the inhibition of C3b production, thereby decreasing the production of the cytolytic membrane attack complex (MAC) capable of generating perforations in the cell membrane and cell lysis (Figure 1; pg 2, col. 2), and whereby the ordinary artisans previously recognized that RPE cells naturally express CFH and CFI (pg 3, col. 1, “CFI labeling was highest in the inner retina”; col. 2, “RPE cells that are stimulated to proliferate in culture….express…CFH and CFI, at the mRNA and protein levels”). 
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that 

Applicant argues that Humphries is directed to methods for activating the classical complement system, e.g. CFH, to treat the degenerative retinal conditions; whereas, the present invention uses CFI as an inhibitor of the alternative complement pathway. Thus, Humphries teaches away from the instantly claimed invention. 
Applicant’s argument(s) has been fully considered, but is not persuasive. A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) MPEP §2145.
The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). MPEP §2141.01(a).
Furthermore, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In the instant case, Humphries et al disclosed methods of treating AMD [0035] comprising the step of administering an AAV vector ([0048-49], claims 10-11) encoding CFH ([0051], claim 13-14). Humphries et al does not criticize, discredit, or otherwise discourage the administration of CFI to treat an ocular disorder such as AMD.
Kaleko et al disclosed a method of treating of treating an ocular disorder, such as AMD [0027] comprising the step of administering a component of the classical complement activation pathway, e.g. CFH, or a component of the alternative complement activation pathway, e.g. CFI, MCP, or CFH [0043, 119]. The Examiner notes that CFH is recognized by the ordinary artisan to participate in both the classical and alternative complement activation pathways (Anderson et al, 2010, Table 1; of record in IDS). Thus, both Humphries et al and Kaleko et al are analogous prior art for disclosing the use of CFH and/or CFI for the treatment of ocular disorders, more specifically, AMD.

Applicant argues that Humphries does not teach that an AAV vector comprising a nucleotide sequence encoding CFH is suitable for use in a method to treat a retinal disorder in a subject
Applicant’s argument(s) has been fully considered, but is not persuasive. Humphries et al disclosed the method of treating degenerative retinal conditions comprises the step of administering an AAV vector encoding the complement protein via intra-ocular injection [0049], whereby said complement protein includes CFH [0051]. See also claims 18, 10-11, and 13-14.

Applicant argues that the teaching of Humphries relates to Clq and classical pathway complement proteins that have similar functionality to Clq, i.e. proteins that activate the classical 
Applicant’s argument(s) has been fully considered, but is not persuasive. Humphries et al disclosed the method of treating degenerative retinal conditions comprises the step of administering an AAV vector encoding the complement protein via intra-ocular injection [0049], whereby said complement protein includes CFH [0051]. See also claims 18, 10-11, and 13-14.

Applicant argues that CFH appears to have been inadvertently included in the list of complement proteins downstream from Clq, involved in the same classical pathway, and with similar functionality to Clq.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
	Attorney statements regarding, e.g. which classical complement activation pathway species disclosed by Humphries are inadvertently included in the list, are not evidence without a supporting declaration. 

Applicant argues that the result of substituting a first complement factor transgene, as disclosed by Humphries, with a second complement factor transgene, CFI, as disclosed by Kaleko, in a rAAV expression vector would not be predictable as it would not have worked for the intended purpose of Humphries because Humphries is based on the role of C1q as a facilitator of apoptosis and subsequent enhancement of cone cell viability and function (paragraph [0108]). On the contrary, CFI does not act as a facilitator of apoptosis, but instead acts as a complement inhibitor, e.g. to negatively regulate the complement C3b feedback cycle.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Humphries et al disclosed the method of treating degenerative retinal conditions comprises the step of administering an AAV vector encoding the complement protein via intra-ocular injection [0049], whereby said complement protein includes CFH [0051]. See also claims 18, 10-11, and 13-14. Kaleko et al disclosed a method of treating of treating an ocular disorder, such as AMD [0027] comprising the step of administering a component of the classical complement activation pathway, e.g. CFH, or a component of the alternative complement activation pathway, e.g. CFI, MCP, or CFH [0043, 119], whereby those of ordinary skill in the art long-recognized that CFH participates in both the classical and alternative complement activation pathways (Anderson et al, 2010, Table 1; of record in IDS). Thus, both Humphries et al and Kaleko et al are analogous prior art for disclosing the use of CFH and/or CFI for the treatment of ocular disorders, more specifically, AMD.
As a second matter, the contemplated cell biological mechanism by which C1q, CFH and/or CFI each might hypothetically act to be therapeutically effective for the treatment of ocular disorders such as AMD, e.g. promote apoptosis, promote clearing of apoptotic cells, is not the sole “intended use” of the therapeutic agents from which a determination of the substitution rationale rests upon. Rather, the intended use is to treat ocular disorders such as AMD by modulating the complement activation pathway. 


Applicant’s argument(s) has been fully considered, but is not persuasive. It is unclear what is so unexpected about the ability to express CFI in RPE cells. 
Anderson et al (2010) taught that natural CFI expression, along with other alternative pathway proteins, is detected in the RPE and chorioidal tissues, as well as in nearly all other cells/tissues examined, e.g. RPE-choroid, neural retina, lung, and kidney (pg 101, Section 2.4; Figure 4B). It is clear that the RPE cells naturally possess the cell machinery to express endogenous CFI genes, and the corresponding endogenous CFI proteins. Anderson et al (2010) taught that CFI is naturally expressed in neural retina and RPE (pg 101, col. 2), whereby the CFI is present in the inner retina RPE and the choroid (Figure 6H), whereby Drusen accumulates in the extracellular space between the RPE and Bruch’s membrane, the sub-RPE space adjacent to the choroid (Figure 7B). 
Kavanagh et al taught a recombinant expression vector, to wit, plasmid (pg 97, col. 2, “CFI cDNA in pSG5, accession M25615”), comprising a nucleotide sequence encoding complement factor I (CFI), whereby said CFI cDNA encodes a nucleotide sequence that is 100% identical to SEQ ID NO:2, and an amino acid sequence that is 100% identical to SEQ ID NO:1. Thus, expression of the artisan’s CFI transgene in thus-transduced RPE cells is not considered a surprising or unexpected result, but rather a functional property previously recognized in the art prior to the effective filing date of the instantly claimed invention. 
AAV2 serotypes were previously recognized by the ordinary artisan to transduce RPE cells, and subsequently express the artisan’s transgene of interest in said RPE cells (Jacobsen et al, pg 1080, col. 1; Hauswirth-1, pg 986, col. 2, “vector particles per RPE cell”). Thus, expression of the artisan’s transgene from an AAV2 expression vector in thus-transduced RPE cells is not considered a surprising or unexpected result, but rather a functional property previously recognized in the art about a decade prior to the effective filing date of the instantly claimed invention. 

Applicant argues that the primary teaching of Kaleko is directed to analogues of CFB, in particular analogues of CFB which attenuate complement activation by maintaining the complex of C3bB with CFD (see claim l; paragraph [0024]; and Examples 10 to 33 of Kaleko). There is no suggestion in Kaleko of an AAV vector encoding CFI. Indeed, paragraph [0121] of Kaleko teaches that in some embodiments the invention is directed to inhibitors of CFI, which is entirely contrary to the present invention.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Kaleko et al disclosed that Factor B promotes C3 activation, resulting in the formation of the C3b fragment that not only acts as an opsonin, but also leads to the membrane attack complex [0102, 104]. Kaleko et al disclosed embodiments of the invention include inhibiting the synthesis, cleavage or activity of Factor B [0029], thereby reducing the formation of MAC via Factor B from proceeding on a cell [0105]. Kaleko et al also disclosed embodiments of the invention include molecules that enhance a complement pathway, e.g. a CFI degrades C3b, and thus would work similarly to Factor B inhibition to thereby inhibit complement activity [0032] and reduce the formation of MAC, as the C3 convertase activity can be prevented when CFI cleaves C3b into its inactive form, iC3b [0105]. CFH, a cofactor of CFI, promotes degradation of C3b, thereby reducing the amount of C3b that would potentially interact with CFB to form C3bB (Figure 12), and preventing inappropriate formation of the membrane attack complex [0006]. Kaleko et al disclosed that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular disorder (“introduce into cells (e.g., eye cells)”) comprising the administration of a nucleic acid expressing DAF, MCP, CRI, CFI or CFH [0119, 194], whereby the nucleic acid molecules may be encoded in a viral vector such as an AAV vector [0268]. 
As a second matter, while [0121] disclosed inhibitors of CF1, such does not mean that the method of treating is limited solely to agents that inhibit CFI, rather, such is a contemplated embodiment. Kaleko et al disclose embodiments of the invention include molecules that enhance or inhibit the complement pathway [0025].
As a third matter, Kaleko et al disclosed “target molecules that would…benefit from enhanced expression and/or activity, and include…complement factor I, …. Thus, a delivery means of introduce into cells (e.g. eye cells) an additional copy or an expressed copy of a nucleic acid expressing a protein such as those noted hereinabove…” [0119], whereby nucleic acid expression vectors include AAV vectors, and recombinant virus particles thereof [0256, 268, 270].

Applicant argues that paragraph [0119] of Kaleko merely describes examples of molecules that would dampen inflammation, including CRl, C4BP, clusterin, S protein, HRF, CRRY, CFI, CFH, CD55, CD46, CD59 and FHL-1. At best, this teaches that such molecules may act as anti-inflammatory compounds. Paragraph [0119] of Kaleko does not teach that any of these molecules could be used to treat complement-mediated disorders. Indeed, paragraph [0048] of Kaleko merely recites administering to the patient an anti-inflammatory compound in combination with an analogue of CFB, which is the subject of the primary teaching of Kaleko. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner interprets Kaleko et al differently than Applicant. Kaleko et al disclosed the methods may comprise the administration of CFH, MCP, or DAF in combination with the CFB analogue [0043], and that CR1, CFI, CFH, and MCP would benefit from enhanced expression or activity, being delivered into eye cells via nucleic acid expression vectors [0119]

Applicant argues that Paragraph [0194] of Kaleko refers to CFB, CFD, properdin, DAF, MCP, CRl and CFH, but does not refer to CFI. Therefore, paragraph [0194] Kaleko cannot provide any relevant teachings regarding CFI.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner interprets Kaleko et al differently than Applicant. Kaleko et al disclose upregulating the normal function of molecules “such as” [emphasis added] DAF, MCP, CR1, or CFH, whereby Table 1 discloses that MCP, CRI, and CFH are each a cofactor for CFI, and [0119] disclosed that CR1, CFI, CFH, and MCP would benefit from enhanced expression or activity, being delivered into eye cells via nucleic acid expression vectors. 


Applicant’s argument(s) has been fully considered, but is not persuasive. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
As a first matter, those of ordinary skill in the art previously recognized the scientific and technical concepts that AAV2 expression vectors are useful in order to express the artisan’s gene of interest in methods of treating ocular diseases (Humphries et al, Kaleko et al, Hauswirth-1, Jacobsen et al, Hauswirth-2, Pan), as evidenced by the Phase I clinical trials for the treatment of an ocular disorder (Hauswirth-1). Thus, the use of an AAV2/2 vector to deliver the artisan’s transgene of interest into RPE cells for sustained expression so as to be therapeutically effective is not considered to confer a surprising or unexpected result. 
As a second matter, those of ordinary skill in the art previously recognized the scientific and technical concepts that the positively recited cis-acting elements, to wit, the constitutively active promoter, the WPRE element, and the polyadenylation sequence, were not only combinable, but also successfully reduced to practice to express the artisan’s transgene of interest, be it from an plasmid expression vector (Brun et al (Mol. Therapy 7(6): 782-789, 2006; discussed below) or an AAV expression vector (Hauswirth-2, Pan). Each cis-acting element, to wit, the generically recited constitutively active promoter, the WPRE element, and the generically recited polyadenylation sequence, is merely performing the same function as it would in either a plasmid expression vector or an AAV expression vector. Thus, the functional properties conferred by the positively recited cis-acting elements to provide sustained expression of the artisan’s transgene of interest, including the instantly recited CFI transgene, is not considered to rise to the level of a surprising or unexpected result. 
As a third matter, expression vectors encoding, and successfully expressing, CFI were already known in the art (Kavanagh et al, 2008, Van deVen et al, 2013; of record). Instant SEQ ID NO:1 is merely the wildtype CFI amino acid sequence that has long-been available to the routineer via publically available databases, and successfully reduced to practice (Kavanagh et al). Thus, the ability to achieve sustained expression of the CFI transgene from the artisan’s expression vector in a host cell is not considered to rise to the level of a surprising or unexpected result. 
As a fourth matter, the concept of using AAV expression vectors to encode and express CFI was already known in the art (Kaleko et al). As discussed above, expression vectors encoding—and expressing—CFI were previously successfully reduced to practice. Thus, nothing more than the routinely used, decades-old technology of molecular biology cloning is required for the ordinary artisan to insert their transgene of interest, including CFI, into an art-recognized AAV2 expression vector. Thus, the ability to achieve sustained expression of the CFI transgene from an AAV2 expression vector is not considered to rise to the level of a surprising or unexpected result. 
As a fifth matter, Kaleko et al disclosed that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular enhance CFI or CFH activity to reduce the risk or progression of [AMD] disease (pg 1370, col. 1; emphasis added). Thus, those of ordinary skill in the art, knowing the role CFI plays in the metabolism of C3, more specifically inactivating C3, and thereby reducing the formation of the membrane attacking complex, previously recognized the scientific and technical concepts that enhancing the activity of CFI would be therapeutic for the treatment of ocular disorders such as AMD with a reasonable expectation of success. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) Obviousness does not require absolute predictability, however, at least some degree of predictability is required. 
As a sixth matter, evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) See MPEP §2143.02. In the instant case, the asserted surprising therapeutic efficacy of CFI polypeptides to treat ocular disorders such as AMD, as argued by Applicant and declared by Dr. Holder (¶14) is contradicted by Lachmann (U.S. Patent 9,066,941; published June 30, 2015; PG-Publication published April 12, 2012; priority to March 13, 2009) who claimed a method of treating AMD via administering a therapeutically effective amount of CFI (claim 1), whereby the CFI is administered to the patient intraocularly (claim 8), whereby the therapeutically effective amount of the CFI polypeptide may be as little as 0.001mg/eye or as much as 1mg/eye (claim 8). Kaleko et al disclosed that drusen formation and associated RPE pathology were suggested to contribute to inflammatory response that activates the complement cascade [0018]. Lachmann disclosed whereby the extent of drusen in the AMD disease condition is reduced or the rate of drusen formation is reduced by the CFI treatment (col. 6, lines 8-15).
Thus, those of ordinary skill in the art previously recognized, by at least 6 years before the effective filing date of the instantly claimed invention, the scientific and technical concepts that enhancing the activity of CFI would be therapeutic for the treatment of ocular disorders such as AMD with a reasonable expectation of success. Thus, the ability to achieve successful treatment of AMD via the use of CFI is not considered to rise to the level of a surprising or unexpected result.

The Holder Declaration under 37 CFR 1.132 filed on April 8, 2020 has been considered.
Dr. Holder declares the construction of an rAAV2/2 expression vector comprising a nucleic acid encoding the full-length CFI protein operably linked to a CAG promoter, a WPRE element, and a bGH polyA element (Figure 1, ¶6). Said rAAV expression vector was administered to the mouse eye via subretinal injection of 2x10^7, 4x10^7 or 2x10^8 vector genomes four weeks before the induction of the laser-induced choroidal neovascularization, which is a model of wet age-related macular degeneration (¶7), whereby the treated eyes showed a statistically significant reduction in the lesion area as compared to untreated control (¶8). Dr. Holder declares that the results achieved were highly unexpected and surprising (¶16).
Applicant’s argument(s) has been fully considered, but is not persuasive. 
fragments in an amount sufficient to treat and/or prevent the lesions. Thus, the asserted surprising and unexpected results are not commensurate in scope to the instant claims. 
Data shown in Figures 2-3, and Dr. Holder’s statement, evidences that prior administration of the rAAV vectors did not prevent the complement-mediated ocular disease, as encompassed by the instant claims. Thus, the asserted surprising and unexpected results are not commensurate in scope to the instant claims.
The experimental results were achieved via subretinal injection of the rAAV expression vector. Thus, the asserted surprising and unexpected results are not commensurate in scope to the instant claims, reasonably encompassing systemic and/or intravenous injection.
	 
Dr. Holder declares that none of the cited references in the prior Office Action provides a reasonable expectation that the claimed AAV vector encoding CFI would be capable of treating AMD n subjects without any underlying defects or mutations in the CFI gene (¶14).
Applicant’s argument(s) has been fully considered, but is not persuasive. Neither Humphries et al nor Kaleko et al require the subject suffering from, e.g. age-related macular degeneration, to also comprise an underlying defect or mutation in the CFI gene. Rather, the art previously recognized that deregulated complement activity on ocular surfaces contributes significantly to the molecular pathology of AMD (Humphries et al, [0011]), and thus increasing the level of the complement protein would be beneficial. Kaleko et al disclosed that complement factor H (CFH) is a cofactor of complement factor I (CFI), which cleaves C3b ([0006], Table 1), and that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular disorder, whereby the complement pathway is etiologically involved in age-related macular degeneration (AMD) [0182], comprising the administration of a nucleic acid expressing DAF, MCP, CRI, CFI or CFH [0119, 194], whereby the nucleic acid molecules may be encoded in a viral vector such as an AAV vector [0268]. 

Applicant argues that Humphries et al do not suggest using an inhibitor of the alternative complement pathway, such as CFI. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kaleko et al disclosed that complement factor H (CFH) is a cofactor of complement factor I (CFI), which cleaves C3b ([0006], Table 1), and that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular disorder, whereby the complement pathway is etiologically involved in age-related macular degeneration (AMD) [0182], comprising the administration of a nucleic acid expressing DAF, MCP, CRI, CFI or CFH [0119, 194], whereby the nucleic acid molecules may be encoded in a viral vector such as an AAV vector [0268]. 

Applicant argues that Humphries et al teach methods for the treatment of degenerative retinal conditions by activating the classical complement system, which is contrary to the instantly claimed invention. CFH is not an activator of the complement system. The principal function of CFH is to inhibit the alternative pathway of the complement system: (i) CFH is a 
Applicant’s argument(s) has been fully considered, but is not persuasive. Humphries et al disclosed that the art previously recognized that deregulated complement activity, including CFH, contributes significantly to the molecular pathology of AMD [0011], and thus increasing the level of the complement protein, e.g. CFH [0020], thereby restoring the deregulated complement activity would be beneficial, e.g. to promote clearance of apoptotic cells present in the degenerating retina and prevent inflammation being induced [0042]. 
	 
Applicant argues that although Humphries et al refers to CFH in the long list of possible complement proteins, this appears to be based on an incorrect characterization of CFH. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Humphries et al disclose CFH as a species within a small genus of 13 species [0020] or 15 species [0051]. The list of 13 or 15 species does not constitute a “long list”. 

 Applicant argues that Kaleko et al. is directed to analogues of CFB. [0119], which merely describes examples of molecules that would dampen inflammation, including CRl, C4BP, clusterin, S protein, HRF, CRRY, CFI, CFH, CD55, CD46, CD59 and FHL-1. Kaleko et al. does not suggest that these molecules are relevant to inhibiting the alternative complement pathway. Kaleko paragraph [0121] teaches that in some embodiments, the invention of Kaleko et al. is directed to inhibitors of CFI, which is contrary to the present invention.
Applicant’s argument(s) has been fully considered, but is not persuasive. That Kaleko should also contemplate the use of inhibitors of CFB, CFD, or CFI in [0121] does not take away from the prior positive disclosure of enhancing CFI or CFH expression [0119]. Rather, such is but a different embodiment of their disclosure. [0119] clearly discloses the administration of CFH or CFI as embodiments of the invention so as to enhance expression and thus dampen inflammation in the eye. Activation of the positive feedback loop in the alternative pathway, e.g. per the production of C3b, can cause inflammation, if not controlled [0191], and thus the invention of Kaleko et al is directed to preventing the runaway activation of the alternative pathway and significant inflammation [0191], e.g. by up-regulating or normalizing the function of natural regulators, e.g. CFH [0194], which is recognized to be a co-factor for CFI (Table 1), or by enhancing expression of CFI via delivery of additional copies of nucleic acid molecules encoding the protein [0119], which is recognized to degrade C3b (Table 1). 

Applicant argues that there is no suggestion in Kaleko et al. of an AAV vector encoding CFI.
Applicant’s argument(s) has been fully considered, but is not persuasive. Kaleko et disclosed CFI expression is enhanced via delivery of additional copies of nucleic acid molecules encoding the protein [0119], and that viral vectors, including AAV vectors, are recognized gene-delivery vehicles [0256, 268].
	 
Applicant argues that the conclusions of Seddon et al. are entirely speculative in nature and merely refer to the use of "agents". There is no suggestion of gene therapy, or AAV vector encoding CFI.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Seddon et al is considered relevant prior art for having taught that the ordinary artisans previously recognized the scientific and technical concept that there was mounting evidence that CFI mutant alleles implicates a role of the alternative pathway activity in the etiology of AMD, and for having suggested that the use of agents that prevent C3 activation or enhance CFI or CFH activity to reduce the risk or progression of [AMD] disease (emphasis added).
Humphries et al disclosed the use of AAV vector encoding CFH to treat AMD.
Kaleko et al disclosed the administration of nucleic acids encoding CFH or CFI to treat AMD, whereby the expression vector to deliver said nucleic acids may be the art-recognized AAV vectors. 

Applicant argues that Ding et al. only mentions CFI in the context that CFH is a cofactor for CFI. There is no suggestion in Ding et al. of an AAV vector encoding CFI.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ding et al is considered relevant prior art for having successfully demonstrated the ability of exogenous Complement Factor H expressed from a heterologous nucleic acid expression vector to prevent AMD in a mammal (Title; pg 30, Materials and Methods).
Seddon et al suggested that the use of agents that prevent C3 activation or enhance CFI or CFH activity to reduce the risk or progression of [AMD] disease.
Humphries et al disclosed the use of AAV vector encoding CFH to treat AMD.
Kaleko et al disclosed the administration of nucleic acids encoding CFH or CFI to treat AMD, whereby the expression vector to deliver said nucleic acids may be the art-recognized AAV vectors. 

Citation of Relevant Prior Art
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kawa et al (J. Immunol. Res: 12 pages, Article ID 483960, September 4, 2014) is considered relevant prior art for having reviewed the complement system in the pathogenesis of age-related macular degeneration (Title), whereby both CFH and CFI are recognized to function in the inhibition of C3b production, thereby decreasing the production of the cytolytic membrane attack complex (MAC) capable of generating perforations in the cell membrane and cell lysis (Figure 1; pg 2, col. 2), and whereby the ordinary artisans previously recognized that RPE cells naturally express CFH and CFI (pg 3, col. 1, “CFI labeling was highest in the inner retina”; col. 

Brun et al (Mol. Therapy 7(6): 782-789, 2006) is considered relevant prior art for having taught expression plasmids comprising a constitutively active promoter (SV40 promoter), a WPRE element, and a polyadenylation signal operatively linked to the artisan’s transgene of interest, thereby expressing the artisan’s polypeptide of interest in neural host cells (pg 783, col. 1, Results). Thus, those of ordinary skill in the art previously recognized the scientific and technical design concepts of operatively linking the artisan’s transgene of interest to the instantly recited combination of cis-acting regulatory elements in the artisan’s expression vector.

Tan et al (Human Mol. Genetics 18(12): 2099-2114, 2009) is considered relevant prior art for having taught AAV2 expression vectors comprising the artisan’s therapeutic transgene of interest, wherein said AAV2 vector particles comprise an AAV2 genome and an AAV2 capsid serotype (AAV2/2) or an AAV2 genome and an AAV8 capsid serotype (AAV2/8), wherein both the AAV2/2 and AAV2/8 vector particles were injected subretinally into a subject’s eye for the treatment of an ocular disorder (pg 2101, col. 2, “injected subretinally”; pg 2105, col. 2, “subretinal injections of AAV2/8”), and whereby AAV2 is recognized to transduce RPE cells (pg 2102, col. 1, “because AAV2 transduces…RPE”). 

Gordon et al (J. Neurosci. Methods 45:191-197, 1992) taught 20 years before the effective filing date of the instantly claimed invention that CFI expression is detected in non-liver cells, to wit, neural astrocytes. 
Anderson et al (Progress Retinal and Eye Res. 29: 95-112, 2010) taught that natural CFI expression, along with other alternative pathway proteins, is detected in the RPE and chorioidal tissues, as well as in nearly all other cells/tissues examined, e.g. RPE-choroid, neural retina, lung, and kidney (pg 101, Section 2.4; Figure 4B). 
Van deVen et al (Nature Genetics 45(7): 813-817, 2013) taught the successful expression of human Complement Factor I from mRNA introduced into evolutionarily distant zebrafish cells (pg 815). 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art recognized that Complement Factor I is naturally expressed in many anatomically different cells and tissues other than the liver, including retinal cells, and thus would have a reasonable expectation of success that expressing a transgene encoding said Complement Factor I would yield functionally active Complement Factor I in the artisan’s host cell, including retinal cells such as RPE cells. 

Conclusion
9. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633